NONPRECEDENTIAL DISPOSITION
                To be cited only in accordance with Fed. R. App. P. 32.1 
 

                United States Court of Appeals
                                For the Seventh Circuit 
                                Chicago, Illinois 60604 
                                             
                                Submitted June 15, 2016* 
                                 Decided June 15, 2016 
                                             
                                         Before 
 
                           DIANE P. WOOD, Chief Judge 
                            
                           RICHARD A. POSNER, Circuit Judge 
                            
                           JOEL M. FLAUM, Circuit Judge 
 
No. 15‐1398 
 
UNITED STATES OF AMERICA,                       Appeal from the United States District 
      Plaintiff‐Appellee,                       Court for the Northern District of Illinois, 
                                                Eastern Division. 
      v.                                         
                                                No. 09 CR 115‐1 
RONALD HADDAD, JR.,                              
      Defendant‐Appellant.                      Virginia M. Kendall, 
                                                Judge. 
 
                                       O R D E R 

        Ronald Haddad, Jr., was found guilty by a jury on multiple counts of using the 
Postal Service or e‐mail to send threatening communications. See 18 U.S.C. §§ 875(c), 
876(c). He was sentenced to a total of 150 months’ imprisonment. Haddad now appeals 
and is representing himself after twice refusing our offer to appoint counsel. We affirm 
his convictions and sentence.   


                                                 
            * After examining the briefs and the record, we have concluded that oral 

argument is unnecessary. Thus the appeal is submitted on the briefs and the record. 
See FED. R. APP. P. 34(a)(2)(C). 
No. 15‐1398                                                                            Page 2 
 
        Haddad was indicted after more than two dozen packages containing threatening 
letters and suspicious powders or liquids were sent anonymously to elected officials in 
Chicago and to high‐ranking oil executives in Texas and California. As his first ground 
for appeal, Haddad argues that the district court did not have jurisdiction over his case, 
because, he insists, the statute authorizing district courts to preside over criminal 
prosecutions, see 18 U.S.C. § 3231, is invalid. The federal government, Haddad says, 
lacks authority to prosecute persons for conduct committed outside of Washington, 
D.C., and the U.S. territories. As we have said previously, contentions like these are 
frivolous. See United States v. Collins, 510 F.3d 697, 698 (7th Cir. 2007).   

        Haddad next asserts that the government’s evidence was too weak to convict him. 
Haddad explains that he had “no mens rea and no criminal intent” and that the 
government lacked any direct, forensic evidence. To secure convictions under § 875(c) 
and § 876(c), it would have been enough for the government to prove that Haddad had 
sent communications that were intended and reasonably perceived as being threatening 
(that the communications were sent by the mail and or through interstate commerce via 
e‐mail was undisputed). See 18 U.S.C. §§ 875(c), 876(c); Elonis v. United States, 135 S. Ct. 
2001, 2012 (2015) (declining to decide whether recklessness standard also would satisfy 
the mens rea requirement of §875(c)); United States v. Parr, 545 F.3d 491, 498–500 (7th Cir. 
2008) (declining to decide whether, in light of Virginia v. Black, 538 U.S. 343, 359–60 
(2003), this court’s objective test for defining “threat” has been replaced, at least in part, 
by asking if communication was subjectively intended to be a threat). Our review is for 
whether the government introduced sufficient evidence, when viewed “in the light most 
favorable to the prosecution, to enable a rational trier of fact to find the essential 
elements of the charged crime beyond a reasonable doubt.” See Jackson v. Virginia, 
443 U.S. 307, 319 (1979).   

       We conclude that there was sufficient evidence here. Witnesses testified to the 
receipt of each letter, which included statements such as, “We, the people, are going to 
stand up to you and fucking kill you” and, “We will so happily and without mercy kill 
your families.” And suspicious powders and oils (which turned out to be harmless) were 
included with many of the letters. These letters, which were sent to Chicago politicians 
and Texas oil executives, rant about specific incidents of political corruption in Chicago 
and perceived collusion between politicians and oil executives to raise gas prices. 
Another witness testified to receiving e‐mails from a “Ron Haddad, Jr.” discussing the 
same idiosyncratic topics as in the anonymous letters, using the same distinctive 
language, and alluding to the e‐mail sender’s campaign to intimidate and harass the 
targets of those letters. Investigators obtained records showing that “Ronald lastname” 
No. 15‐1398                                                                            Page 3 
 
had registered for that e‐mail address and that the e‐mails were sent from an IP address 
assigned to Haddad’s home. Investigators then recovered from Haddad’s home more 
letters and, from his computer, more e‐mails containing the same distinctive topics and 
language. All this, taken together, was enough for a rational jury to infer that Haddad 
sent communications that the recipients reasonably would interpret as being threatening 
and that he intended that outcome. See United States v. Magers, 535 F.3d 608, 611 (7th Cir. 
2008) (explaining that reasonable person would view letter containing powdery 
substance as threat); United States v. White, 810 F.3d 212, 228–29 (4th Cir. 2016) 
(concluding that tracing threatening e‐mails to defendant’s IP address was sufficient 
evidence from which jury could infer that defendant had authored them), cert. denied, 
2016 WL 1134627 (2016). And contrary to Haddad’s argument on appeal, direct, forensic 
evidence is not necessary when there is enough circumstantial evidence to convict. 
See Desert Palace, Inc. v. Costa, 539 U.S. 90, 100 (2003) (“[W]e have never questioned the 
sufficiency of circumstantial evidence in support of a criminal conviction.”); United States 
v. Moore, 572 F.3d 334, 337 (7th Cir. 2009) (“A verdict may be rational even if it relies 
solely on circumstantial evidence.”); United States v. Starks, 309 F.3d 1017, 1021–22 
(7th Cir. 2002) (same). 

        Finally, Haddad argues that the district court erred by “limiting and banning” his 
right to counsel. But Haddad was represented by five different attorneys, three 
appointed and two retained. All either asked to withdraw because of Haddad’s lack of 
cooperation or were fired by Haddad despite many warnings from the district judge that 
she would not continue appointing attorneys without limit. Haddad’s fifth lawyer 
represented him throughout the trial and filed a sentencing memorandum, but she 
withdrew before the sentencing hearing because Haddad had decided that he wanted 
yet another attorney and was refusing to cooperate with her. At that point the district 
court concluded that Haddad had waived his right to counsel by obstinately refusing to 
work with the many lawyers made available to him. The court then declined to appoint 
yet another attorney, and that decision was well within the court’s discretion, 
see United States v. Traeger, 289 F.3d 461, 475 (7th Cir. 2002); United States v. Oreye, 
263 F.3d 669, 670–71 (7th Cir. 2001). It may be that Haddad is unhappy with the 
performance of counsel, but any claim of ineffective assistance would best be presented 
in a collateral proceeding where a record can be developed. See Massaro v. United States, 
538 U.S. 500, 504–05 (2003); Ramirez v. United States, 799 F.3d 845, 853 (7th Cir. 2015). 

       We have considered Haddad’s remaining contentions, and none has merit. 

                                                                                AFFIRMED.